USCA11 Case: 20-12882    Date Filed: 04/29/2021      Page: 1 of 9



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-12882
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 2:18-cv-14455-RLR



ROSANA BOULHOSA NASSAR,

                                                  Plaintiff - Appellant,

versus

EDUARDO BOULHOSA NASSAR,

                                                  Defendant - Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (April 29, 2021)



Before LAGOA, BRASHER, and EDMONDSON, Circuit Judges.
            USCA11 Case: 20-12882           Date Filed: 04/29/2021        Page: 2 of 9




PER CURIAM:



       In this diversity action, Rosana Nassar (“Plaintiff”), proceeding pro se,

appeals the district court’s dismissal of her amended complaint against her brother,

Eduardo Nassar (“Defendant”). In her complaint, Plaintiff purported to assert

claims under Florida common law for intentional infliction of emotional distress

(“IIED”) and for assault. No reversible error has been shown; we affirm. *

       Briefly stated, this civil action arises out of Defendant’s alleged hiring of

security officers and private investigators to surveil Plaintiff. According to

Plaintiff, Defendant seeks revenge against Plaintiff after Plaintiff published a book

in which she described being sexually abused by Defendant when Plaintiff was a

child. Defendant’s alleged surveillance of Plaintiff has resulted in a series of civil

actions.

       In the amended complaint underlying this case, Plaintiff alleged these facts.

On 21 occasions between October 2016 and July 2018, a licensed security officer



*
  Plaintiff has moved this Court to take judicial notice of evidence not in the record before the
district court: a transcript from a separate judicial proceeding. This evidence, however, has no
bearing on whether Plaintiff’s amended complaint in this case contained factual allegations
sufficient to state a claim for relief. Accordingly, supplementation of the record on appeal is
unwarranted. We DENY Plaintiff’s motion for judicial notice.
                                                    2
            USCA11 Case: 20-12882     Date Filed: 04/29/2021    Page: 3 of 9



hired by Defendant followed Plaintiff as Plaintiff drove to and from home, work,

and doctors’ offices -- sometimes for long distances. Each episode involved a

different security officer or private investigator whom Plaintiff has identified by

name and license number. On one occasion, a security officer used his cell phone

to take a picture of Plaintiff. On another occasion, a female security officer

approached Plaintiff’s car and looked inside at Plaintiff.

      Plaintiff alleged the surveillance caused her to feel frightened, apprehensive,

overwhelmed, and “stressed out while driving.” The trauma Plaintiff experienced

after each surveillance episode interfered with Plaintiff’s ability to perform her job.

Plaintiff says Defendant ordered the surveillance with the intent to make Plaintiff’s

life a “living nightmare.”

      The district court dismissed with prejudice Plaintiff’s amended complaint,

pursuant to Fed. R. Civ. P. 12(b)(6), for failure to state a claim. This appeal

followed.



                                          I.



      On appeal, Plaintiff first contends that -- because Defendant moved to

dismiss the IIED claim in her initial complaint only on res judicata grounds --

                                           3
          USCA11 Case: 20-12882        Date Filed: 04/29/2021   Page: 4 of 9



Defendant waived the argument that Plaintiff failed to state a claim for IIED.

Plaintiff says the district court thus erred in dismissing her amended complaint’s

IIED claim for failure to state a claim. We disagree.

      To the extent Plaintiff seeks to challenge the district court’s dismissal of her

initial complaint, that argument is not properly before us on appeal. Generally

speaking, an amended pleading supersedes the original pleading; and the original

pleading is considered abandoned. See Pintando v. Miami-Dade Hous. Agency,

501 F.3d 1241, 1243 (11th Cir. 2007). By filing an amended complaint in this

case, Plaintiff abandoned her initial complaint. In addition -- given Plaintiff’s

present amended pleading -- the district court’s order dismissing without prejudice

Plaintiff’s initial complaint is no final and appealable order. See Van Poyck v.

Singletary, 11 F.3d 146, 148 (11th Cir. 1994) (stating that “an order dismissing a

complaint is not final and appealable unless the order holds that it dismisses the

entire action or that the complaint cannot be saved by amendment.”).

      We also reject Plaintiff’s argument about waiver. In moving to dismiss

Plaintiff’s amended complaint (the operative complaint in this case), Defendant did

argue that Plaintiff failed to state a claim for IIED.




                                            4
          USCA11 Case: 20-12882        Date Filed: 04/29/2021    Page: 5 of 9



                                          II.



      We review de novo a district court’s dismissal for failure to state a claim,

accepting all properly alleged facts as true and construing them in the light most

favorable to the plaintiff. See Butler v. Sheriff of Palm Beach Cnty., 685 F.3d

1261, 1265 (11th Cir. 2012). We construe liberally pro se pleadings. See

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

      A complaint must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a motion

to dismiss, a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quotations omitted). To state a plausible claim for relief, a plaintiff

must go beyond pleading merely the “sheer possibility” of unlawful activity by a

defendant and must offer “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

In other words, the plaintiff’s “[f]actual allegations must be enough to raise a right

to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’” Iqbal, 556 U.S. at 678.

                                           5
          USCA11 Case: 20-12882       Date Filed: 04/29/2021    Page: 6 of 9



“Nor does a complaint suffice if it tenders naked assertions devoid of further

factual enhancement.” Id. (quotations and alteration omitted).

      To state a cause of action for IIED under Florida law, Plaintiff must allege

facts establishing (1) conduct that was intentional or reckless, (2) that the conduct

was outrageous, (3) that the conduct caused emotional distress, and (4) that the

emotional distress was severe. See Deauville Hotel Mgmt., LLC v. Ward, 219 So.

3d 949, 954-55 (Fla. Dist. Ct. App. 2017). Outrageous conduct means conduct “so

outrageous in character, and so extreme in degree, as to go beyond all possible

bounds of decency, and to be regarded as atrocious, and utterly intolerable in a

civilized community.” Metro. Life Ins. Co. v. McCarson, 467 So. 2d 277, 278-79

(Fla. 1985) (citing Restatement (Second) of Torts § 46 (1965)). “It is not enough

that the defendant has acted with an intent which is tortious or even criminal, or

that he has intended to inflict emotional distress, or even that his conduct has been

characterized by ‘malice’. . ..” Id. at 278. “What constitutes outrageous conduct is

a question that must be decided as a matter of law.” Deauville Hotel Mgmt., LLC,

219 So. 3d at 955.

      Here, the district court committed no error in concluding that Plaintiff failed

to state a claim for IIED. Accepting the allegations in the complaint as true and

construing them in Plaintiff’s favor, Plaintiff failed to allege facts demonstrating

                                           6
          USCA11 Case: 20-12882        Date Filed: 04/29/2021    Page: 7 of 9



conduct that is sufficiently outrageous. Plaintiff alleged that security officers

followed her by car 21 times over an almost 2-year span. On one occasion, a

security officer looked inside Plaintiff’s car; and, on another occasion, a security

officer took a picture of Plaintiff. Never did Plaintiff allege that the security

officers actively threatened Plaintiff either physically or verbally. Apart from a

female security officer who looked inside Plaintiff’s car, Plaintiff makes no

allegation that a security officer approached or spoke to Plaintiff.

      Even if we accept Plaintiff’s allegation that Defendant hired the security

officers and ordered this pattern of surveillance with the intent to make Plaintiff’s

life “a living nightmare,” Defendant’s purported evil intent is not enough. See

McCarson, 467 So. 2d at 278. As a matter of Florida law, the conduct alleged by

Plaintiff does not rise to the level of outrageousness necessary to state a claim for

IIED. See Diamond v. Rosenfeld, 511 So. 2d 1031, 1034-36 (Fla. Dist. Ct. App.

1987) (concluding defendants’ conduct was not sufficiently “outrageous” where

defendants engaged in a pattern of harassment to make plaintiffs’ lives “as

miserable as possible,” including (1) threatening to shoot plaintiffs’ dog, (2)

making anti-Semitic remarks directed at plaintiffs, (3) falsely accusing one plaintiff

of attempted rape, (4) making repeated threatening and/or harassing phone calls to




                                           7
           USCA11 Case: 20-12882       Date Filed: 04/29/2021     Page: 8 of 9



plaintiffs, (5) cursing plaintiffs and their children, and (6) directing prayers against

plaintiffs).

       The district court also committed no error in concluding that Plaintiff failed

to state a claim for assault. The tort of “assault” involves “an intentional, unlawful

offer of corporal injury to another by force, or exertion of force directed toward

another under such circumstances as to create a reasonable fear of imminent peril.”

See Sullivan v. Atl. Fed. Sav. & Loan Ass’n, 454 So. 2d 52, 54 (Fla. Dist. Ct. App.

1984). An assault requires “an affirmative act -- a threat to use force, or the actual

exertion of force.” Id.

       Plaintiff alleged that a “high probability” existed that the security officers

carried concealed weapons during their surveillance activities, which Plaintiff says

would cause a reasonable person to fear imminent bodily harm. We are

unpersuaded.

       First, Plaintiff’s allegation that the security officers were armed is entirely

speculative and devoid of factual support. Moreover, that a security officer might

have been armed -- by itself -- is not enough to create a reasonable fear of

imminent harm. Never did Plaintiff allege that she saw a weapon, that a security

officer brandished a weapon at her, that a security officer threatened her safety, or




                                            8
          USCA11 Case: 20-12882        Date Filed: 04/29/2021     Page: 9 of 9



that a security officer spoke to her at all. Plaintiff’s factual allegations -- accepted

as true and construed in her favor -- are insufficient to state a claim for assault.

      The district court dismissed properly Plaintiff’s amended complaint for

failure to state a claim upon which relief could be granted.

      AFFIRMED.




                                            9